Citation Nr: 0708671	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-13 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a psychiatric 
disorder to include post traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 





INTRODUCTION

The appellant served with the Army National Guard from 
January 13, 1978 to April 6, 1978, which included two months 
and 13 days of active duty for training.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for diabetes mellitus and a psychiatric disorder.  

The Board notes that issue of entitlement to service 
connection for a psychiatric disorder, to include PTSD, is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The appellant was not disabled by diabetes mellitus as a 
result of a disease or injury incurred or aggravated during 
active duty for training.    

2.  Diabetes mellitus was not shown during the appellant's 
periods of active duty for training, and is not shown to be 
related to any incident of that service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.6, 3.303 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the appellant in March 2003.  This letter 
notified the appellant of what information and evidence must 
be submitted to substantiate the claims for service 
connection, as well as what information and evidence must be 
provided by the appellant and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additional letters were sent to the appellant in 
June 2003, August 2003, September 2003, October 2003, and 
November 2003.  These letters advised the appellant of the 
status of the claims and kept the appellant informed as to 
the development of the claims.  The VCAA notice letters were 
provided to the appellant prior to the initial AOJ 
unfavorable decision  

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding element (1) (veteran status), the appellant was 
advised of the pertinent regulations regarding veteran status 
in the statement of the case.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the appellant 's service), the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the appellant was provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal in a 
March 2006 letter.  Notwithstanding this belated notice, the 
Board determines that the appellant was not prejudiced by any 
defect in timing.  After the notice was issued to the 
appellant, the appellant had three months to respond to the 
notice before the claims were readjudicated in June 2006.  
The record fails to show prejudicial error as to timing or 
content of the VCAA notice.    

The Board finds that all relevant evidence has been obtained 
with regard to the appellant 's claims for service 
connection, and the duty to assist requirements have been 
satisfied.  All available service medical records were 
obtained.  VA treatment records from the North Texas 
healthcare system dated from November 2004 to May 2006 have 
been obtained.  The appellant's Social Security records with 
supporting medical evidence have been obtained.  Private 
medical records dated from 1963 to 1997 have been obtained.  
The sources of the private records include O.M.C. of Texas; 
Dr. J.B.; T.C.C. Medicine; T.C. Hospital; and M. Healthcare.  
Lay statements dated in March 2003, November 2003, December 
2003, and October 2004 have been obtained.  There is no 
identified relevant evidence that has not been accounted for.    

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
As will be discussed in detail below, there is no competent 
evidence that the appellant was disabled from the claimed 
disability during active duty for training.  There is also no 
evidence of an association between the current disability and 
the appellant's period of service.  Furthermore, the Board 
notes that there is already competent medical evidence in the 
form of private treatment records establishing that the 
claimed disability had its onset in 1984.  Under these 
circumstances, the Board finds that the evidence of record 
already contains sufficient information to decide the appeal, 
and that a VA examination or opinion is not necessary under 
38 U.S.C.A. § 5103A.

Under the circumstances, the Board further finds that there 
is no reasonable possibility that further assistance would 
aid the appellant in substantiating the claim.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



Legal Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006). 

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006). 

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2006).  The 
definitional statute, 38 U.S.C.A. § 101(24), makes a clear 
distinction between those who have served on active duty and 
those who have served on active duty for training.  The Court 
has held this statute, in effect, means that an individual 
who has served only on active duty for training must 
establish a service-connected disability in order to achieve 
veteran status and to be entitled to compensation.  
Furthermore, unless an appellant has established status as a 
veteran, neither the presumption of soundness nor the 
presumption of aggravation is applicable.  Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); see also Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  

Active duty for training includes full-time duty performed 
for training purposes by members of the National Guard of any 
state, under 38 U.S.C. §§ 316, 502, 503, 504, or 505.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) 
(2006).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1131 (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The appellant contends that his diabetes mellitus type first 
manifested in service.  He essentially asserts that he had 
symptoms of this disease during service.  

There is current medical evidence of diabetes mellitus.  
Hospital records from the T.C. Hospital dated in June 1984 
indicate that the new-onset diabetes was diagnosed.  The 
medical evidence of record shows that the appellant continues 
to be treated for diabetes mellitus.   

Service medical records from the appellant's National Guard 
service do not reflect a diagnosis of diabetes mellitus.  The 
records shows that the appellant served on active duty for 
training from January 13, 1978 to April 6, 1998.  The service 
medical records consist of a January 1978 enlistment 
examination report, a March 17, 1978 service medical record, 
and a March 1978 immunization record.  The examination report 
dated in January 1978 and the March 1978 service medical 
record do not reflect any treatment or diagnosis of diabetes 
mellitus.  The January 1978 enlistment examination report 
indicates that examination of the endocrine system was 
normal.  

Regarding the appellant's periods of active duty for 
training, the Board finds that the evidence does not 
establish that the appellant was disabled from diabetes 
mellitus due to injury or disease incurred or aggravated in 
the line of duty during his period of active duty for 
training.  There is no evidence that establishes that the 
appellant had diabetes mellitus during his period of active 
duty for training.  There is no documentation or evidence of 
contemporaneous treatment of this disease from either 
military or private sources.  Clinical documentation 
establishing the presence of a diabetes mellitus during the 
appellant's period of active duty training is not of record.  
The January 1978 enlistment examination report indicates that 
the appellant's endocrine system was normal.  There is no 
indication in the service medical records that the appellant 
was disabled by diabetes mellitus during active duty for 
training.  The evidence shows that the diabetes mellitus was 
first diagnosed in 1984, six years after separation from 
service.  There is no medical evidence which relates the 
current diabetes mellitus to injury or disease incurred or 
aggravated in active duty for training.   

The appellant 's own implied assertions that the diabetes 
mellitus first manifested during his period of active duty 
for training are afforded no probative weight in the absence 
of evidence that the appellant has the expertise to render 
opinions about medical matters.  Although the appellant is 
competent to testify as to symptoms observable to any lay 
witness, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Medical expertise is needed 
to diagnose diabetes mellitus and there is no evidence that 
the appellant has this expertise.  In fact, ass noted above, 
medical records dated in 1984 specifically reflect that the 
veteran's diabetes mellitus was found to have just had its 
onset at that time.  There is no contrary medical evidence of 
record.

In conclusion, the Board finds that the preponderance of the 
evidence shows that the appellant was not disabled by 
diabetes mellitus during his period of active duty for 
training and the appellant's current diabetes mellitus did 
not have its onset during his period of active duty for 
training.  As discussed, service connection may be granted 
for a disease or injury incurred in or aggravated by a period 
of "active service."  In order for active duty for training 
to be characterized as "active service" under the statutory 
provisions, the evidence must show that the appellant was 
disabled during such training from an injury or disease 
incurred in or aggravated by the line of duty.  In this case, 
the evidence does not show that the appellant was disabled as 
a result of any such injury or disease during the period of 
active duty for training.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998).  As such, no pertinent period 
of National Guard service constitutes "active service" for 
purposes of entitlement to compensation under Title 38.  The 
Board finds that the appellant has not established that he is 
entitled to "veteran" status based on diabetes mellitus for a 
period of service in the National Guard.  As veteran status 
has not been established, the appellant is not eligible to 
receive VA disability compensation on the basis of his 
National Guard service.  See Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  

In conclusion, the Board also finds that the preponderance of 
the evidence shows that the appellant was not disabled by 
diabetes mellitus due to an injury or disease during his 
period of active duty for training and the appellant's 
current diabetes mellitus did not have its onset during his 
period of active duty for training.  The competent evidence 
of record establishes that the diabetes mellitus first 
manifested in 1984, six years after service separation.  As 
such, the preponderance of the evidence is against the claim 
for service connection for diabetes mellitus, and the claim 
is denied.  Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.


REMAND

The appellant asserts that he has a current psychiatric 
disorder that is related to his period of service.  In this 
case, the Board finds that this claim includes an assertion 
that the veteran has PTSD related to his military service.  
In this regard, the Board notes a January 2005 VA mental 
health treatment record, which indicates that the appellant 
reported that he was placed in a gas chamber while in 
training and he thought he was dying.  The appellant reported 
having flashbacks, nightmares, and intrusive thoughts of this 
experience.  The January 2005 VA treatment record indicates 
that PTSD was diagnosed.  The treatment record also reflects 
diagnoses of major depressive disorder, recurrent, moderate 
with psychotic features; rule out dementia not otherwise 
specified without behavioral disturbance; and personality 
disorder.  

The Board notes that the VA treatment records show that PTSD 
was also diagnosed in April 2006.  Social Security records 
indicate that PTSD was diagnosed in April 2003 and mental 
retardation was diagnosed in the late 1980's.


Although the veteran has been advised of the type of evidence 
needed to substantiate a claim of service connection for a 
psychiatric disorder, he has not been advised of the type of 
evidence needed to substantiate a claim for service 
connection for PTSD.  Thus, the Board finds that additional 
VCAA notice is warranted.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R.§ 3.304(f).  With 
respect to the third element, if the evidence shows that the 
claimant engaged in combat and he is claiming a combat 
related stressor, no credible supporting evidence is 
required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  
A claimant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In short, the Board finds that the appellant should also be 
issued appropriate VCAA notice which advises him of the 
information and evidence needed to substantiate a claim for 
service connection for PTSD, including notice of the 
information or evidence needed to verify a stressor event.  
See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Review of the record reveals that the appellant reported 
being treated for psychiatric disorders at the North Texas VA 
medical facilities.  VA treatment records dated from November 
2004 to May 2006 are associated with the claims folder.  
While this case is in remand status, the AMC should make an 
attempt to obtain the appellant's mental health treatment 
records dated from May 2006 to present.  VA has a duty to 
seek these records.  38 U.S.C.A. § 5103A(b)(1).  




Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence necessary to 
substantiate a claim for service 
connection for PTSD including notice of 
the information or evidence needed to 
verify a stressor event.    

2.  The RO/AMC should obtain all records 
of the appellant's treatment for 
psychiatric disorders from the North 
Texas VA medical facilities dated from 
May 2006 to present.     

3.  Regarding the claim for service 
connection for PTSD, the RO/AMC is free 
to undertake any additional development 
deemed necessary.  Once such development 
is completed, the RO/AMC should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disorder to include PTSD.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the appellant and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


